Exhibit 10.17

(Form of Notice of Grant and Stock Option Agreement –

Performance Stock Options)

 

VERITONE, INC.

NOTICE OF GRANT OF PERFORMANCE STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Veritone, Inc. (the “Corporation”) under the
Corporation’s 2017 Stock Incentive Plan (the “Plan”):

Participant:  [PARTICIPANT NAME]

Grant Date:  [GRANT DATE]

Exercise Price:  $[PRICE] per share

Number of Option Shares:  [NO. OF SHARES]

Expiration Date:  [EXPIRATION DATE]

Type of Option: Non-Statutory Stock Option

Exercise Schedule: The Option shall become exercisable in three substantially
equal tranches (with any fractional shares rounded down to the nearest whole
number) upon the achievement of the applicable stock price milestone set forth
in the table below (each a “Stock Price Milestone”).  Each Stock Price Milestone
shall be determined to be achieved when the Fair Market Value of one share of
Common Stock of the Corporation equals or exceeds the applicable Stock Price
Milestone for thirty (30) consecutive days on which the Stock Exchange upon
which the Common Stock is traded is open (each, a “Trading Day”).

Tranche

 

Stock Price Milestone

1

 

$49.15

2

 

$98.31

3

 

$196.62

The Participant understands and agrees that the Option is granted subject to and
in accordance with the terms of the Plan and the associated Performance Stock
Option Agreement, and agrees to be bound by the Plan and the Performance Stock
Option Agreement.  The Participant hereby acknowledges receipt of copies of: (i)
the Performance Stock Option Agreement, (ii) the Plan, and (iii) the Plan
Summary and Prospectus.  Copies of such documents are also available upon
request made to the Corporation’s Secretary at the Corporation’s principal
offices.  All capitalized terms in this Notice shall have the meaning assigned
to them in this Notice or in the Performance Stock Option Agreement.

 

VERITONE, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

[PARTICIPANT NAME]

 




--------------------------------------------------------------------------------

VERITONE, INC. 2017 STOCK INCENTIVE PLAN

PERFORMANCE STOCK OPTION AGREEMENT

RECITALS

A.The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or the board of directors
of any Parent or Subsidiary and consultants and other independent advisors in
the service of the Corporation (or any Parent or Subsidiary).

B.The Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to the Participant.

C.All capitalized terms in this Agreement shall have the meaning assigned to
them in Paragraph 18.

NOW, THEREFORE, it is hereby agreed as follows:

1.Grant of Option.  The Corporation hereby grants to the Participant, as of the
Grant Date, an option to purchase up to the number of Option Shares specified in
the Grant Notice.  The Option Shares shall be purchasable from time to time
during the option term specified in Paragraph 2 at the Exercise Price.

2.Option Term.  This option shall have a term of ten (10) years measured from
the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

3.Limited Transferability.  This option, together with the Option Shares during
the period prior to exercise, shall be neither transferable nor assignable by
the Participant other than by will or the laws of inheritance following the
Participant’s death and may be exercised, during the Participant’s lifetime,
only by the Participant.

4.Dates of Exercise.  This option shall become exercisable for the Option Shares
in one or more installments in accordance with the Exercise Schedule set forth
in the Grant Notice.  As the option becomes exercisable for such installments,
those installments shall accumulate, and the option shall remain exercisable for
the accumulated installments until the Expiration Date or earlier termination of
the option term under Paragraph 5 or 6.

5.Effect of Cessation of Service.  Upon the Participant’s separation from
Service for any reason:

(a)Any exercisable portion of the Option Shares shall remain exercisable until
the earlier of three (3) months from the Participant’s separation from Service
and the Expiration Date.

(b)Any unexercisable portion of the Option Shares shall remain eligible to
become exercisable under Section 4 above and Section 6 below, for a period of
nine (9) months following the Participant’s separation from Service if such
separation from Service is initiated by the Corporation other than for
Misconduct.  Any portion of the Option Shares that becomes exercisable during
such nine-month period shall remain exercisable until the earlier of three (3)
months from the date the Participant is notified that such portion becomes
exercisable under this Section 5(b) and the Expiration Date.

--------------------------------------------------------------------------------

(c)Except as specified in Section 5(b) above, any unexercisable portion of the
Option Shares shall terminate immediately and cease to be outstanding upon the
Participant’s separation from Service for any reason.

(d)Notwithstanding Sections 5(a) and 5(b) above, should the Participant’s
Service be terminated for Misconduct or should the Participant otherwise engage
in Misconduct while this option is outstanding, then this option shall terminate
immediately and cease to remain outstanding.

(e)During the applicable post-Service exercise period, this option may not be
exercised for more than the number of shares for which this option is at the
time exercisable. Upon the expiration of the applicable exercise period or (if
earlier) upon the Expiration Date, this option shall terminate and cease to be
outstanding for any Option Shares for which the option has not been exercised.

6.Change in Control. Notwithstanding anything to the contrary stated in Section
2.7 of the Plan, the terms and conditions set forth in this Section 6 shall be
applicable to this option in the event that a Change in Control of the
Corporation occurs while this option is outstanding:

(a)In the event of a Change in Control, achievement of the Stock Price
Milestones (as defined in the Grant Notice) shall be ascertained at the time of
the Change in Control based on the per-share price of Common Stock (plus the
per-share value of any other consideration) received by the Corporation’s
stockholders in the Change in Control without regard to the requirement to
measure such achievement over a period of thirty (30) consecutive Trading Days
(as defined in the Grant Notice).

(b)In the event of a Change in Control, this option shall be assumed or
substituted or exchanged for an equivalent award or right (which may include a
cash payment) by the successor corporation or a parent or subsidiary of the
successor corporation, provided that the Plan Administrator may not accelerate
the exercisability of any portion of the Option Shares, and any portion of the
Option Shares that is unexercisable as of the effective time of a Change in
Control (and that does not become exercisable upon the Change in Control under
Section 6(a) above) shall terminate automatically upon such effective time and
never shall become exercisable. Upon a Change in Control, any outstanding,
exercisable portion of the Option Shares shall remain exercisable until the
Expiration Date. For the purposes of this Section 6(b), this option shall be
considered assumed or substituted or exchanged if, following the Change in
Control, the new award confers the right to purchase or receive, for each share
of Common Stock that is exercisable under this option immediately after the
Change in Control, the consideration (whether stock, cash, or other securities
or property) received in the Change in Control by holders of Common Stock for
each share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the Change in Control is not solely common stock
of the successor corporation or its parent, the Plan Administrator may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of this option, for each share of Common Stock
subject to this option, to be solely common stock of the successor corporation
or its parent equal in fair market value to the per-share consideration received
by holders of Common Stock in the Change in Control.

--------------------------------------------------------------------------------

7.Adjustment to Option Shares.  Should any change be made to the outstanding
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of outstanding shares of Common
Stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, or should there occur any merger,
consolidation, reincorporation or other reorganization, then equitable
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price.  The adjustments shall be
made by the Plan Administrator in such manner as the Plan Administrator deems
appropriate in order to reflect such change, and those adjustments shall be
final, binding and conclusive.

8.Stockholder Rights.  The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become the record holder of the
purchased shares.

9.Manner of Exercising Option.

(a)In order to exercise this option with respect to all or any part of the
Option Shares, the Participant (or any other person or persons exercising the
option) must take the following actions:

(i)Execute and deliver to the Corporation a Notice of Exercise, or comply with
such procedures as the Corporation may establish for notifying the Corporation
of the exercise of the option, for the Option Shares for which the option is
exercised.

(ii)Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A)cash or check made payable to the Corporation;

(B)in shares of Common Stock valued at Fair Market Value on the Exercise Date
and held for the period (if any) necessary to avoid a charge to the
Corporation’s earnings for financial reporting purposes; or

(C)through a special sale and remittance procedure pursuant to which the
Participant shall concurrently provide instructions (A) to a brokerage firm
(with such brokerage firm reasonably satisfactory to the Corporation for
purposes of administering such procedure in compliance with the Corporation’s
pre-clearance or pre-notification policies) to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the  purchased shares plus all applicable income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (B) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm on the settlement date in order
to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

(iii)Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than the Participant) have the right to
exercise this option.

--------------------------------------------------------------------------------

(iv)Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining the Participant) for the satisfaction of all applicable
tax withholding requirements applicable to the option exercise.

(v)As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of the Participant (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

(b)In no event may this option be exercised for any fractional shares.

10.Compliance with Laws and Regulations.

(a)The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and the Participant
with all applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

(b)The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained.  The
Corporation, however, shall use its best efforts to obtain all such approvals.

11.Successors and Assigns.  Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns and the legal representatives, heirs and
legatees of the Participant’s estate.

12.Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to the Participant shall be in writing and addressed to the
Participant at the address on record with the Corporation.  All notices shall be
deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

13.Construction.  This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

14.Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that state’s conflict-of-laws rules.

15.Stockholder Approval.  If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may be issued
under the Plan as last approved by the stockholders, then this option shall be
void with respect to such excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan.

--------------------------------------------------------------------------------

16.Employment at Will.  Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.

17.Data Privacy.  By accepting this option, Participant: (a) explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of any of Participant’s personal data that is necessary to
facilitate the implementation, administration and management of the Plan and
Awards granted to Participant under the Plan; (b) understands that the
Corporation and the Subsidiary (if applicable) employing Participant may, for
the purpose of implementing, administering and managing the Plan and Awards
granted to Participant under the Plan, hold certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, personal email address, date of birth, social security, social
insurance number or other identification number, salary, nationality, job title,
date of hire, date of termination and details of all Awards or entitlements to
Common Stock granted to Participant under the Plan or otherwise (“Data”); (c)
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan and awards granted to
Participant under the Plan, including, but not limited to, any broker, transfer
agent or trustee providing recordkeeping, account maintenance and/or transaction
services or with whom the shares of Common Stock issued upon vesting of the
Option may be deposited, and that these recipients may be located in
Participant’s country or elsewhere, that the recipient’s country may have
different data privacy laws and protections than Participant’s country, and that
the recipient may hold the Data and make it accessible to the Corporation for
the period of time required under the recipient’s data retention policies and
procedures and/or contractual obligations to the Corporation in order to fulfill
financial and tax reporting, inheritance and other contractual or legal
purposes; and (d) authorizes the Corporation, any Subsidiary and their
respective agents to store and transmit such information in electronic form.

18.Definitions.  The following definitions shall be in effect under the
Agreement:

(a)Agreement shall mean this Performance Stock Option Agreement.

(b)Board shall mean the Corporation’s Board of Directors.

(c)Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i)a merger, consolidation or other reorganization approved by the Corporation’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

(ii)a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in liquidation or dissolution of
the Corporation;

--------------------------------------------------------------------------------

(iii)the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders; or

(iv)a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases to
be comprised of individuals who either (I) have been Board members continuously
since the beginning of such period (“Incumbent Directors”) or (II) have been
elected or nominated for election as Board members during such period by at
least a majority of the Incumbent Directors who were still in office at the time
the Board approved such election or nomination; provided that any individual who
becomes a Board member subsequent to the beginning of such period and whose
election or nomination was approved by two-thirds of the Board members then
comprising the Incumbent Directors will be considered an Incumbent Director.

(d)Code shall mean the Internal Revenue Code of 1986, as amended.

(e)Common Stock shall mean the Corporation’s common stock.

(f)Corporation shall mean Veritone, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Veritone, Inc.

(g)Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.

(h)Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

(i)Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

(j)Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments.

(k)Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

(l)Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i)If the Common Stock is at the time traded on a Stock Exchange, then the Fair
Market Value shall be the closing selling price per share of Common Stock at the
close of regular hours trading (i.e., before after-hours trading begins) on the
date in question on the Stock Exchange serving as the primary market for the
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Common Stock is then primarily traded.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

--------------------------------------------------------------------------------

(ii)If the Common Stock is at the time quoted on a national or regional
securities exchange or market system (including over-the-counter markets and the
Nasdaq Capital Market) determined by the Plan Administrator to be the primary
market for the Common Stock, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question, as such price
is officially reported by such exchange or market system.  If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price of a share of Common Stock
on the last preceding date for which such quotation exists.

(m)Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

(n)Grant Notice shall mean the Notice of Grant of Performance Stock Option
accompanying the Agreement, pursuant to which the Participant has been informed
of the basic terms of the option evidenced hereby.

(o)Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

(p)Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by the
Participant of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by the
Participant adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner.  The foregoing definition shall
not in any way preclude or restrict the right of the Corporation (or any Parent
or Subsidiary) to discharge or dismiss the Participant or any other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of the Plan or this Agreement, to constitute grounds for termination for
Misconduct.

(q)1934 Act shall mean the Securities Exchange Act of 1934, as amended.

(r)Non-Statutory Option shall mean an option not an Incentive Option.

(s)Notice of Exercise shall mean the notice of exercise in such form as provided
by the Corporation.

(t)Option Shares shall mean the number of shares of Common Stock subject to the
option.

(u)Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(v)Participant shall mean the person to whom the option is granted as specified
in the Grant Notice.

(w)Permanent Disability shall mean the inability of the Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of a
continuous duration of twelve (12) months or more.

(x)Plan shall mean the Corporation’s 2017 Stock Incentive Plan.

--------------------------------------------------------------------------------

(y)Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

(z)Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) in the capacity of an Employee, a non-employee member of the board
of directors or a consultant or independent advisor.  For purposes of this
Agreement, the Participant shall be deemed to cease Service immediately upon the
occurrence of either of the following events: (i) the Participant no longer
performs services in any of the foregoing capacities for the Corporation or any
Parent or Subsidiary or (ii) the entity for which the Participant is performing
such services ceases to remain a Parent or Subsidiary of the Corporation, even
though the Participant may subsequently continue to perform services for that
entity.  Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation.  Except to the
extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the
Participant is on a leave of absence.

(aa)Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

(bb)Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 